Citation Nr: 0914942	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  03-24 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a respiratory 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
February 1954.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, which, in 
pertinent part, denied entitlement to service connection for 
asthma.    

In October 2003, the Veteran provided testimony at a hearing 
before a hearing officer at the Boston RO.  A transcript of 
the hearing is of record.

The Veteran's appeal was previously before the Board in 
August 2006 when it was remanded for further action by the 
originating agency.  That development has been completed.

In July 2008 the Veteran submitted claims to reopen 
previously denied claims for entitlement to service 
connection for a left eye, right great toe, and bilateral 
knee disabilities.  These claims are referred to the RO for 
adjudication.  

This case has been advanced on the Board's docket.


FINDING OF FACT

The Veteran's current respiratory condition, chronic 
obstructive pulmonary disease (COPD) with asthmatic 
component, was incurred during active duty service.  



CONCLUSION OF LAW

Service connection for COPD with asthmatic component is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that his respiratory condition was 
incurred during active duty service.  Service records are 
negative for evidence of a respiratory condition and the 
examination for separation from service in February 1954, 
shows that the Veteran's lungs were normal. 

The post-service medical evidence includes multiple 
statements from the Veteran's private physician, with the 
earliest dated June 2001, noting that the Veteran began 
treatment 25 to 30 years ago for a respiratory condition.  In 
September 2005, he reported that the Veteran had asthma 
dating from service.  In September 2006, the physician opined 
that the current respiratory condition dated back to service.  

The Veteran has undergone treatment for COPD with an 
asthmatic component at the Boston VA Medical Center (VAMC) 
since August 2001.  In October 2003, the Veteran reported 
that he had had asthma since the 1950s.

During the October 2003 hearing, the Veteran testified that 
his respiratory condition began during active service and 
that he was treated with shots of Penicillin and an inhaler 
from a nurse.  As the treatment was not by a doctor, no 
notations of asthma or respiratory treatment were made in the 
service treatment records.  

In September 2007 the Veteran was provided a VA examination 
with his VAMC physician.  After examining the Veteran, the 
examiner diagnosed asthma with coughing and wheezing.  The 
examiner noted the Veteran's reports regarding the onset of 
his condition and the lack of documentation in the service 
record and concluded that it was impossible to determine when 
the Veteran's respiratory condition arose.

In an October 2007 addendum, the VA examiner opined that the 
Veteran's asthma began during active military service.  The 
rationale was that while there was that the examiner found 
that the Veteran's reports to be credible.  

The Veteran clearly has a current disability.  There have 
been diagnoses of COPD and asthma.  While the service 
treatment records do not document treatment for this 
condition, the Veteran is competent to report symptoms during 
active duty.  In addition, the Veteran has submitted letters 
from a fellow serviceman stating that the Veteran often used 
an inhaler during service.  The Board finds that the second 
element necessary for service connection-an in-service 
incurrence-is demonstrated.

The record also contains competent medical and lay evidence 
of a nexus between the Veteran's current disability and his 
active duty service.  Both the September 2007 VA examiner and 
the Veteran's private physician have provided medical 
opinions in favor of the claim.  Additionally, the Veteran 
has provided statements from friends and family members 
noting that he had no respiratory complaints prior to 
enlistment in military service, but has had respiratory 
symptoms continuously since his separation from service.  
There is no medical opinion to the contrary.  The evidence is 
thus in favor of finding that the current respiratory 
condition is related to service.

As all three elements for establishing service connection 
have been met, service connection is warranted for COPD with 
an asthmatic component


ORDER

Entitlement to service connection for a respiratory 
condition, diagnosed as COPD with asthmatic component, is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


